Citation Nr: 0725434	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-26 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for status post fracture with open reduction and 
internal fixation, right tibia.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
October 1984 with additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Providence, 
Rhode Island regional office (RO) that granted service 
connection and assigned a 20 percent disability evaluation 
for status post fracture with open reduction and internal 
fixation, right tibia, effective December 13, 2002.  The 
veteran appealed the assigned rating.

Additional military records were associated with the claims 
file at the hearing along with a waiver of RO consideration 
of such evidence.

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge at the RO in May 2007.  A 
transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the hearing before the Board in May 2007, the veteran 
reported that he was seen by Dr. Mackler and by physical 
therapist Melinda Kngg from Hawthorne Medical Associates six 
months prior to his hearing.  The Board notes that these 
records may be pertinent to the claim for an increased rating 
for status post fracture with open reduction and internal 
fixation, right tibia.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court)  
redefined the requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA) to include notice that a disability rating 
and an effective date for award of benefits would be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board interprets the 
ruling in Dingess/Hartman as applying to any matter involving 
an award of a disability rating and/or an effective date for 
award of benefits.  On remand, the veteran should also be 
provided with notice as discussed in Dingess/Hartman.

Accordingly, this case is remanded for the following actions:

1. The RO/AMC should provide the veteran 
a corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2. The RO/AMC should make attempts to 
obtain all of the aforementioned 
treatment records from Hawthorne Medical 
Associates and the veteran's physical 
therapist.  The veteran should be asked 
to complete the necessary release form 
and he should provide the complete names 
and addresses for the pertinent sources 
that may have records on him.  

3.  Then after reviewing all of the 
additional evidence and undertaking any 
other additional development deemed 
necessary, the RO/AMC should readjudicate 
the issue on appeal.  If the desired 
benefit is not granted, an appropriate 
supplemental statement of the case should 
be furnished to the appellant.  The case 
should then be returned to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



